DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/06/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 09/06/2022 has been entered. Claims 1-3 and 5-22 are pending in this application. Applicant’s amendments to the claims have overcome the 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Final Office Action mailed 03/04/2022.

Claim Interpretation
Claim 1, lines 22-23 recites the limitation “wherein each of the plurality of charging tiles has a width approximately equal to a distance between the first plurality of electrical contacts”. Para[0079] of the applicant’s specification states “Each of the charging tiles 1710a through 17101 may also have a width approximately equal to the distance between electrical contacts of the power devices, (e.g., 1704a, 1704b, and 1704c)”. The applicant’s specification doesn’t specify, describe, or define what the term “approximately” means in the context between the charging tiles and the power devices. As a result, the limitation was interpreted as the width of the charging tiles is similar to the distance between the first plurality of electrical contacts of the power device such that the power device receives power from the charging tiles.

Claim 13 recites the limitation “a hanger”. The term “hanger” itself does not imply any specific structure. As a result, the term “hanger” was interpreted to be a conventional part for hanging or mounting an object.

Claim 14 recites the limitation “a hanger magnet”. The term “hanger magnet” was interpreted as a magnet used for hanging an object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412).
Regarding claim 1, NOUSIAINEN discloses a system comprising
a device (as seen in pg.5, lines 28-32, the “device” was considered to be the portable electronic device 2 such as a cellular telephone); 
a plurality of power devices (as seen in Fig.6, the “power device” was considered to be the battery 13 of the device 2) operable to power the device, the plurality of power devices comprising a first power device and a second power device (as seen in pg.7, lines 9-10, a plurality of power devices 13 of the devices 2 is placed on the group charging platform 1; the “first power device” was considered to be the first power device indicated as 2 herein, and the “second power device” was considered to be the second power device indicated as 2’ herein), the first power device comprising a first plurality of electrical contacts (as seen in Fig.1, the “first plurality of electrical contacts” were considered to be a subset of the contact pads 4 of the first power device 2), the second power device comprising a second plurality of electrical contacts (as seen in Fig.1, the “second plurality of electrical contacts” were considered to a subset of the contacts pads 4 of the second power device 2’), the first plurality of electrical contacts, being spaced from each other substantially the same distance as the second plurality of electrical contacts (as seen in pg.7, lines 9-10, with the first and second power devices 2, 2’ being the same device, the first and second plurality of electrical contacts 4 were considered to be the same distance); and 
a group charging platform (1, Fig.1) operable to concurrently charge the plurality of power devices (2, 2’, Fig.1 and pg.7, lines 9-10), the group charging platform comprising a surface formed by a plurality of charging tiles (3, Fig.1), the first plurality of electrical contacts disposed on an outer portion of the first power device (as seen in Fig.3, the first plurality of electrical contacts 4 are on the bottom outer portion of the first power device 2) such that, when the first power device is placed on the charging platform, the first plurality of electrical contacts is operable to electrically couple to the plurality of charging tiles, thereby forming a first conductive path from the group charging platform to the first power device (as seen in Figs.1 and 3, the first plurality of electrical contacts 4 of the first power device 2 engages with the charging tiles 3 to form the first conductive path for charging), the second plurality of electrical contacts disposed on an outer portion of the second power device such that, when the second power device is placed on the charging platform, the second plurality of electrical contacts is operable to electrically couple to the plurality of charging tiles, thereby forming a second conductive path from the group charging platform to the second power device (as seen in Fig.1, Fig.3, and pg.7, lines 9-10, the second plurality of electrical contacts 4 of the second power device 2’ engages with the charging tiles 3 to form the second conductive path for charging),
wherein each of the plurality of charging tiles has a width approximately equal to a distance between the first plurality of electrical contacts(as seen in Fig.1, the “electrical contacts” were considered to be a subset of contact pads 4 of the power device 2 connected to the charging tile 3; e.g. the “electrical contacts” were considered to be the contact pads 43, 44 connected to the charging tile 36; the width d3 of the charging tiles 3 were considered to be about equal to the distance between the electrical contacts 43, 44); and the plurality of charging tiles having either a positive polarity or a negative polarity and are arranged in a checkerboard pattern wherein polarity alternates in a first direction and a second direction (as seen in Fig.1 and pg.5, lines 18-26, the charging tiles 3 form a checkerboard or chessboard pattern in both the vertical and horizontal direction, where 3i [where i is an odd number] has a positive polarity/terminal, and 3i [where i is an even number] has a negative polarity/terminal).
NOUSIAINEN fails to explicitly disclose a lighting device comprising a light source and a light source holder configured to disburse light from the light source.
Regarding “a lighting device comprising a light source and a light source holder configured to disburse light from the light source”, the term “lighting device” was considered to include generic structures such as a light source and a light source holder. For example: A generic lighting device generally includes a light source for providing light and a light source holder for supporting the light source (e.g. a substrate, a housing, etc). As seen in pg.5, lines 28-32 of NOUSIAINEN, the device 2 includes a cellular telephone (or cellphone). One of ordinary skill in the art would have recognized that a general cellphone typically includes light sources providing light (e.g. backlights for the display, the flash for the camera, flashlight functions, illuminated keypads, illuminated icons/buttons, etc). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cellphone providing light to the device of NOUSIAINEN in order to provide a conventional cellphone with a rechargeable battery to be charged on the group charging platform.

Regarding claim 2, NOUSIAINEN further discloses wherein the plurality of charging tiles (3, Fig.1) comprises a first plurality of rows (31-37, Fig.1) extending along the surface in the first direction (horizontal direction) between a first end portion of the first plurality of rows and a second end portion of the first plurality of rows such that the group charging platform (1, Fig.1) and the first power device (2, Fig.1) are operable to form the first conductive path and such that the group charging platform and the second power device (2’, Fig.1) are operable to form the second conductive path when the first power device and the second power device are placed on the plurality of charging tiles (pg.7, lines 9-10) between the first end portion of the first plurality of rows and the second end portion of the first plurality of rows.
NOUSIAINEN fails to explicitly disclose the first plurality of rows being long enough in the first direction for the first power device and the second power device to be concurrently placed on the first plurality of rows.
Regarding “the first plurality of rows being long enough in the first direction for the first power device and the second power device to be concurrently placed on the first plurality of rows”, as seen in col.4, lines 30-33 of NOUSIAINEN, while Fig.1 shows a 4 x 4 matrix of 16 charging tiles 3, different numbers and matrixes of charging tiles 3 may be used. In one example, one of ordinary skill in the art would have recognized that the 16 charging tiles 3 can be arranged in different matrix configurations like a 8 x 2 matrix (8 charging tiles arranged in the horizontal direction, and 2 charging tiles in the vertical direction). As a result, the first plurality of rows would have been long enough in the horizontal direction to accommodate two power devices on the first plurality of rows. In another example, one of ordinary skill in the art would have recognized that the charging tiles 3 can be arranged in larger matrix configurations like a 8 x 8 matrix (merely doubling the charging tiles to provide a larger surface area). As a result, the first plurality of rows would have been long enough in the horizontal direction to accommodate two power devices on the first plurality of rows. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first plurality of rows being long enough in the first direction for the first and second power device to be concurrently placed on the first plurality of rows to the plurality of rows of NOUSIAINEN in order to increase the surface area of the group charging platform to accommodate and charge multiple power devices on the charging tiles.

Regarding claim 3, NOUSIAINEN further discloses wherein the plurality of charging tiles comprises a second plurality of rows (39-313, Fig.1) extending along the surface in the first direction between a first end portion of the second plurality of rows and a second end portion of the second plurality of rows, such that the group charging platform (1, Fig.1) and the power devices are operable to form the first conductive path and the second conductive path when the first power device and the second power device are each placed on the plurality of charging tiles between the first end portion of the second plurality of rows and the second end portion of the second plurality of rows (pg.7, lines 9-10).

Regarding claim 5, NOUSIAINEN fails to explicitly discloses wherein at least 50% of the surface is covered by the plurality of charging tiles.
Regarding “at least 50% of the surface is covered by the plurality of charging tiles”, as seen in Fig.1 of NOUSIAINEN, the group charging platform 1 has a matrix of charging tiles 3. As seen in col.4, lines 30-33 of NOUSIAINEN, the group charging platform 1 includes different numbers and/or matrixes of charging tiles 3. One of ordinary skill in the art would have recognized that the charging tiles can be arranged on the group charging platform such that the charging tiles covers at least 50% (or half) of the group charging platform. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least 50% of the surface covered by the charging tiles as taught to the group charging platform of NOUSIAINEN in order to increase the surface area of the group charging platform to accommodate and charge multiple power devices on the charging tiles.

Regarding claim 10, NOUSIAINEN further discloses wherein the surface is a flush surface without any depressions or raised areas (as seen in Fig.3, the group charging platform 1 was considered to be a flush surface).

Regarding claim 11, NOUSIAINEN further discloses wherein the surface is a flat metal surface (as seen in col.5, lines 10-12, the group charging platform 1 includes a flat metal surface such as copper).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412), and in view of FEUSTEL (US 2015/0155728).
Regarding claim 7, NOUSIAINEN fails to disclose wherein the first power device further comprises an indicator light operable to emit light based upon the percent charge the first power device currently contains.
However, FEUSTEL discloses a first power device (100, Fig.12) includes an indicator light (350, Fig.11) operable to emit light based upon the percent charge the first power device currently contains (para[0048]).
Therefore, in view of FEUSTEL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indicator light as taught by FEUSTEL to the power device of NOUSIAINEN in order to indicate the power of the power device.

Claims 8, 12, 16-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412), and in view of RANDALL’782 (US 2009/0072782).
Regarding claim 8, NOUSIAINEN fails to disclose wherein the charging platform further comprises a microcontroller disposed underneath the surface, the microcontroller operable to regulate the current flowing through the plurality of charging tiles.
However, RANDALL’782 discloses a charging platform (111a, Fig.32a) includes a controller (706, Fig.32c) operable to regulate the current flowing through the plurality of charging tiles (701a-701f, Fig.32; para[0194]-para[0196]).
Therefore, in view of RANDALL’782, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller as taught by RANDALL’782 to the charging platform of NOUSIAINEN in order to control functionalities of the group charging platform.
Regarding “a microcontroller”, one of ordinary skill in the art would have recognized that a microcontroller is a well-known type of controller for operating and controlling various modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to the controller of NOUSIAINEN modified by RANDALL’782 in order to control functionalities of the group charging platform.
Regarding “a microcontroller disposed underneath the surface”, while RANDALL’782 fails to explicitly disclose where the controller is located, one of ordinary skill in the art would have recognized that a common location of a microcontroller would be a part of the device the microcontroller would be controlling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller disposed underneath the surface of the group charging platform of NOUSIAINEN modified by RANDALL’782 in order to (1) place the microcontroller as part of the group charging platform the microcontroller would be controlling and (2) protect and conceal the internal components of the group charging platform.

Regarding claim 12, NOUSIAINEN discloses a group charging station comprising
a plurality of power devices (as seen in Fig.6, the “power device” was considered to be the battery 13 of the device 2) comprising a first power device (as seen in pg.7, lines 9-10, the “first power device” was considered to be the first power device indicated as 2 herein) comprising a first plurality of electrical contacts (as seen in Fig.1, the “first plurality of electrical contacts” were considered to a subset of the contacts pads 4 of the first power device 2 indicated as 4 herein); a second power device (as seen in pg.7, lines 9-10, “second power device” was considered to be the second power device indicated as 2’ herein) comprising a second plurality of electrical contacts (as seen in Fig.1, the “second plurality of electrical contacts” were considered to a subset of the contacts pads 4 of the second power device 2’ indicated as 4’ herein); and 
a group charging platform (1, Fig.1) operable to concurrently charge the plurality of power devices (as seen in pg.7, lines 9-10, the group charging platform 1 simultaneously connects to the plurality of power devices 2, 2’), the group charging platform comprising a surface formed by a plurality of charging tiles (3, Fig.1), 
wherein a first conductive path is formed from the group charging platform to the first power device and a second conductive path is formed from the group charging platform to the second power device; 
each of the plurality of charging tiles has a width approximately equal to a distance between the first plurality of electrical contacts(as seen in Fig.1, the “electrical contacts” were considered to be a subset of contact pads 4 of the power device 2 connected to the charging tile 3; e.g. the “electrical contacts” were considered to be the contact pads 43, 44 connected to the charging tile 36; the width d3 of the charging tiles 3 were considered to be about equal to the distance between the electrical contacts 43, 44); and the plurality of charging tiles having either a positive polarity or a negative polarity and are arranged in a checkerboard pattern wherein polarity alternates in a first direction and a second direction (as seen in Fig.1 and pg.5, lines 18-26, the charging tiles 3 form a checkerboard or chessboard pattern in both the vertical and horizontal direction, where 3i [where i is an odd number] has a positive polarity/terminal, and 3i [where i is an even number] has a negative polarity/terminal).
NOUSIAINEN fails to disclose the first power device comprising a first plurality of power device magnets, the second power device comprising a second plurality of power device magnets, the group charging form comprising a plurality of group charging platform magnets, and wherein the first plurality of power device magnets and the second plurality of power device magnets are operable to form, with the plurality of group charging platform magnets, a plurality of magnetic connections that facilitate positive engagement and negative engagement of the plurality of power devices to the plurality of charging tiles such that a first conductive path is formed from the group charging platform to the first power device and a second conductive path is formed from the group charging platform to the second power device, and the plurality of magnetic connections is sufficient to hold the first and second power devices in place along the group charging platform.
	However, RANDALL’782 discloses a power device (112, Fig.14) has a first plurality of power device magnets (119a, 119b, Fig.14), a group charging platform (111, 111a, Fig.14) has a plurality of group charging platform magnets (as seen in para[0142], the “group charging platform magnets” were considered to be the magnetic material of the group charging platform 111, 111a that magnetically connects to the power device magnets 119a, 119b of the power device 112), the first plurality of power device magnets is operable to form with the plurality of group charging platform magnets, a plurality of magnetic connections that facilitate positive engagement and negative engagement of the power device to the plurality of charging tiles such that a first conductive path is formed from the group charging platform to the first power device (as seen in para[0142], the magnetic connection between the power device 112 and the group charging platform 111, 111a increases the force between the contact 120 of the power device 112 and the charging tiles of the group charging platform 111, 111a), and the plurality of magnetic connections is sufficient to hold the power device in place along the group charging platform (as seen in para[0142], since the group charging platform 111, 111a is upright and the power device 112 is held onto the group charging platform 111, 111a by magnets 119a, 119b, the magnetic connection was considered to be sufficient to hold the power device 112 in place on the group charging platform 111, 111a).
Therefore, in view of RANDALL’782, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power device magnets and the group charging platform magnets as taught by RANDALL’782 to the power devices and the group charging platform of NOUSIAINEN in order to (1) electrically couple the power devices and the group charging platform, (2) mechanically couple the power devices and the group charging platform, and/or (3) provide tighter contact between the power devices and the group charging platform.

Regarding claim 16, NOUSIAINEN further discloses wherein the plurality of charging tiles (3, Fig.1) comprises a first plurality of rows (31-37, Fig.1) extending along the surface in the first direction (horizontal direction) between a first end portion of the first plurality of rows and a second end portion of the first plurality of rows such that the group charging platform (1, Fig.1) and the first power device (2, Fig.1) are operable to form the first conductive path and such that the group charging platform and the second power device (2’, Fig.1) are operable to form the second conductive path when the first power device and the second power device are placed on the plurality of charging tiles (pg.7, lines 9-10) between the first end portion of the first plurality of rows and the second end portion of the first plurality of rows.
NOUSIAINEN modified by RANDALL’782 fails to explicitly disclose the first plurality of rows being long enough in the first direction for the first power device and the second power device to be concurrently placed on the first plurality of rows.
Regarding “the first plurality of rows being long enough in the first direction for the first power device and the second power device to be concurrently placed on the first plurality of rows”, as seen in col.4, lines 30-33 of NOUSIAINEN, while Fig.1 shows a 4 x 4 matrix of 16 charging tiles 3, different numbers and matrixes of charging tiles 3 may be used. In one example, one of ordinary skill in the art would have recognized that the 16 charging tiles 3 can be arranged in different matrix configurations like a 8 x 2 matrix (8 charging tiles arranged in the horizontal direction, and 2 charging tiles in the vertical direction). As a result, the first plurality of rows would have been long enough in the horizontal direction to accommodate two power devices on the first plurality of rows. In another example, one of ordinary skill in the art would have recognized that the charging tiles 3 can be arranged in larger matrix configurations like a 8 x 8 matrix (merely doubling the charging tiles to provide a larger surface area). As a result, the first plurality of rows would have been long enough in the horizontal direction to accommodate two power devices on the first plurality of rows. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first plurality of rows being long enough in the first direction for the first and second power device to be concurrently placed on the first plurality of rows to the plurality of rows of NOUSIAINEN modified by RANDALL’782 in order to increase the surface area of the group charging platform to accommodate and charge multiple power devices on the charging tiles.

Regarding claim 17, NOUSIAINEN further discloses wherein the plurality of charging tiles comprises a second plurality of rows (39-313, Fig.1) extending along the surface in the first direction between a first end portion of the second plurality of rows and a second end portion of the second plurality of rows, such that the group charging platform (1, Fig.1) and the power devices are operable to form the first conductive path and the second conductive path when the first power device and the second power device are each placed on the plurality of charging tiles between the first end portion of the second plurality of rows and the second end portion of the second plurality of rows (pg.7, lines 9-10).

Regarding claim 19, NOUSIAINEN modified by RANDALL’782 as discussed above for claim 12 fails to disclose wherein the charging platform further comprises a microcontroller disposed underneath the surface, the microcontroller operable to regulate the current flowing through the plurality of charging tiles.
However, RANDALL’782 further discloses a charging platform (111a, Fig.32a) includes a controller (706, Fig.32c) operable to regulate the current flowing through the plurality of charging tiles (701a-701f, Fig.32; para[0194]-para[0196]).
Therefore, in view of RANDALL’782, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller as taught by RANDALL’782 to the charging platform of NOUSIAINEN modified by RANDALL’782 in order to control functionalities of the group charging platform.
Regarding “a microcontroller”, one of ordinary skill in the art would have recognized that a microcontroller is a well-known type of controller for operating and controlling various modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to the controller of NOUSIAINEN modified by RANDALL’782 in order to control functionalities of the group charging platform.
Regarding “a microcontroller disposed underneath the surface”, while RANDALL’782 fails to explicitly disclose where the controller is located, one of ordinary skill in the art would have recognized that a common location of a microcontroller would be a part of the device the microcontroller would be controlling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller disposed underneath the surface of the group charging platform of NOUSIAINEN modified by RANDALL’782 in order to (1) place the microcontroller as part of the group charging platform the microcontroller would be controlling and (2) protect and conceal the internal components of the group charging platform.

Regarding claim 21, NOUSIAINEN further discloses wherein the surface is a flush surface without any depressions or raised areas (as seen in Fig.3, the group charging platform 1 was considered to be a flush surface).

Regarding claim 22, NOUSIAINEN further discloses wherein the surface is a flat metal surface (as seen in col.5, lines 10-12, the group charging platform 1 includes a flat metal surface such as copper).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412), and in view of MANICO (US 2008/0258679).
Regarding claim 9, NOUSIAINEN fails to disclose wherein the charging platform further comprises a microcontroller, the microcontroller operable to read and wirelessly communicate information about the plurality of power devices.
However, MANICO discloses a charging platform (20, Fig.4A) includes a controller (32, Fig.4A), and the microcontroller operable to read and wirelessly communicate information about a power device (as seen in para[0079]-para[0080], a wireless communication system 94 and the controller 32 of the charging station 10 wirelessly communicates information about a power device 12).
Therefore, in view of MANICO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller to wirelessly communicate information about the power device as taught by MANICO to the charging platform of NOUSIAINEN in order to display information of the power device.
Regarding “a microcontroller”, one of ordinary skill in the art would have recognized that a microcontroller is a well-known type of controller for operating and controlling various modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to the controller of NOUSIAINEN modified by MANICO in order to control functionalities of the group charging platform.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412) modified by RANDALL’782 (US 2009/0072782), and in view of METCALF (US 2010/0290215).
Regarding claim 13, NOUSIAINEN modified by RANDALL’782 as discussed above for claim 12 further discloses wherein the group charging platform is operable to hang vertically (as seen in Fig.14 and para[0142] of RANDALL’782, the group charging platform 111, 111a, is oriented upright or vertically), and the first plurality of power device magnets (119, 119, Fig.14 of RANDALL’782) and the group charging platform magnets are configured such that a magnetic force formed between the first and second plurality of power device magnets and the group charging platform magnets is sufficient to hold the first and second power devices in place when the group charging platform is hanging vertically (as seen in para[0142] of RANDALL’782, the magnetic force between the power device 112 and the group charging platform 111, 111a was considered to hold the first power device 112).
NOUSIAINEN modified by RANDALL’782 fails to disclose a hanger.
However, METCALF discloses a group charging platform (200, Fig.29) is operable to mount vertically by a hanger (as seen in para[0054], the group charging platform 200 includes a hook 204 to vertically mount the group charging platform 200 on the wall 182).
Therefore, in view of METCALF, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wall mountable group charging platform as taught by METCALF to the group charging platform of NOUSIAINEN modified by RANDALL’782 in order to mount the group charging platform onto various structures (such as a vertical wall or other slanted surfaces).

Regarding claim 15, NOUSIAINEN modified by RANDALL’782 and METCALF as discussed above for claim 13 further discloses wherein the hanger comprises a hook (as seen in para[0054] of METCALF, the group charging platform 200 includes a hook 204 to vertically mount the group charging platform 200 on the wall 182).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412) modified by RANDALL’782 (US 2009/0072782) and METCALF (US 2010/0290215), and in view of CHEN (US 2008/0151559).
Regarding claim 14, NOUSIAINEN modified by RANDALL’782 and METCALF fails to disclose wherein the hanger comprises a hanger magnet.
However, CHEN discloses a hanger magnet (4, Fig.2).
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hanger magnet as taught by CHEN to the hanger of NOUSIAINEN modified by RANDALL’782 and METCALF in order to attach and detach the group charging station on a magnetic surface. It is noted that the features of CHEN was not being bodily incorporated into the structure of NOUSIAINEN modified by RANDALL’782 and METCALF. Rather, one of ordinary skill in the art would have recognized that the magnet is applicable to other applications for mounting or hanging a device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412) modified by RANDALL’782 (US 2009/0072782), and in view of FEUSTEL (US 2015/0155728).
Regarding claim 18, NOUSIAINEN modified by RANDALL’782 fails to disclose wherein the first power device further comprises an indicator light operable to emit light based upon the percent charge the first power device currently contains.
However, FEUSTEL discloses a first power device (100, Fig.12) includes an indicator light (350, Fig.11) operable to emit light based upon the percent charge the first power device currently contains (para[0048]).
Therefore, in view of FEUSTEL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indicator light as taught by FEUSTEL to the power device of NOUSIAINEN modified by RANDALL’782 in order to indicate the power of the power device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NOUSIAINEN (WO 2007/099412) modified by RANDALL’782 (US 2009/0072782), and in view of MANICO (US 2008/0258679).
Regarding claim 20, NOUSIAINEN modified by RANDALL’782 fails to disclose wherein the charging platform further comprises a microcontroller, the microcontroller operable to read and wirelessly communicate information about the plurality of power devices.
However, MANICO discloses a charging platform (20, Fig.4A) includes a controller (32, Fig.4A), and the microcontroller operable to read and wirelessly communicate information about a power device (as seen in para[0079]-para[0080], a wireless communication system 94 and the controller 32 of the charging station 10 wirelessly communicates information about a power device 12).
Therefore, in view of MANICO, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller to wirelessly communicate information about the power device as taught by MANICO to the charging platform of NOUSIAINEN modified by RANDALL’782 in order to display information of the power device.
Regarding “a microcontroller”, one of ordinary skill in the art would have recognized that a microcontroller is a well-known type of controller for operating and controlling various modules. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microcontroller to the controller of NOUSIAINEN modified by RANDALL’782 and MANICO in order to control functionalities of the group charging platform.

Response to Arguments









Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Applicant has argued “To expedite the application, Applicant has amended independent Claim 1 to recite "comprising a light source and a light source holder configured to disburse light from the light source." Claim 12 has been amended to recite, "the plurality of magnetic connections is sufficient to hold the first and second power devices in place along the group charging platform." Claims 1 and 12 include elements similar to those identified as potentially patentable by the Examiner. See Office Action at 24-27”.
In response to applicant’s argument, regarding claim 1, the applicant has amended claim 1 to include generic terms of the lighting device (i.e. “light source” and “light source holder”). The generic limitations include numerous devices such as a cellphone because the cellphone includes generic components like a light source and a light source holder. Claim 1 was previously suggested to include critical limitations of the lighting device in order for the claimed lighting device to be distinct from the prior art such that claim 1 includes the combination of the charger and the particular lighting device. However, instant claim 1 instead included generic limitations met by the prior art. Therefore, the references disclose the limitations as currently claimed. Regarding claim 12, claim 12 was previously suggested to include a group of critical limitations of the group charging platform such that claim 12 includes the combination of particular features. However, instant claim 12 instead included only a portion of limitations met by the prior art. Therefore, the references disclose the limitations as currently claimed.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the following is a statement of reasons for the indication of allowable subject matter: wherein the outer portion of the first power device is a bottom portion of the first power device; the outer portion of the second power device is a bottom portion of the second power device; the first power device further comprises a plurality of routing electrical contacts on a top portion of the first power device, the routing electrical contacts operable to electrically couple to the second plurality of electrical contacts of the second power device when the second power device is stacked on top of the first power device, the group charging station thereby operable to charge the first power device and the second power device when the second power device is stacked on top of the first.

Examiner’s Comment









Regarding claim 1, while the applicant’s specification and drawings show the charger in combination with a particular lighting device, the claims only include a generic limitation “a lighting device comprising a light source and a light source holder configured to disburse light from the light source”. As discussed above for claim 1, the “lighting device” was considered to be the cellphone of NOUSIAINEN because the cellphone still meets the generic limitation of a light source and a light source holder.

Regarding claim 12, since there are no limitations of a lighting device, additional prior art was considered to be applicable to meet the limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875    

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875